EXAMINER’S AMENDMENT
This action is responsive to the following communication: RCE filed on 11/23/2020.
Claims 2-20 are pending.  
Authorization for this examiner's amendment was given in an email by David Cohen on Feb. 18, 2021.
	
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Nov. 23, 2020 has been entered.

Please Amend The Claims:
(Canceled)
(Currently Amended) A system comprising:
a processor; and
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform steps comprising:
receiving a first input data associated with a selection of a first object from a plurality of first objects;
generating an ordered presentation comprising a plurality of second objects based at least in part on the selection of the first object;
selecting a first subset of the plurality of second objects for display via a graphical user interface;
transmitting the graphical user interface to a graphical processing component for display;
receiving a second input data associated with a selection of a second object from the plurality of first objects;
 in response to receiving the second input data and based at least in part on metadata associated with the first subset of the plurality of second objects
selecting a subset of the plurality of third objects for display via an updated graphical user interface; and
transmitting the updated graphical user interface to the graphical processing component for display.
(Previously Presented) The system of Claim 2, wherein the plurality of third objects are further identified based at least in part on previous selections of an object from the plurality of first objects.  
(Previously Presented) The system of Claim 2, wherein the subset of the plurality of third objects are identified based at least in part on temporal proximity of events associated with the subset of the plurality of third objects. 
(Previously Presented) The system of Claim 2, wherein a second subset of the plurality of  second objects are viewable with a first user input, and wherein the second subset of the plurality of  second objects are different from the first subset of the plurality of first objects.
(Previously Presented) The system of Claim 5, wherein the first user input comprises scrolling left to right or right to left. 
(Previously Presented) The system of Claim 2, wherein the subset of the plurality of third objects are identified based on a topic associated with the metadata associated with the first object. 
(Previously Presented) The system of Claim 2, wherein the computer-executable instructions further cause the processor to perform steps comprising:
receiving additional input data indicating a removal of a selected object of the plurality of second objects; and
facilitating a display of the plurality of second objects in the graphical user interface with the selected object removed by updating the plurality of second objects.
(Previously Presented) The system of Claim 2, wherein the plurality of second objects are displayed in a matrix comprising one or more rows and one or more columns.
(Previously Presented) The system of Claim 2, wherein the plurality of second objects and the plurality of third objects are displayed in a temporal order, and wherein the plurality of second objects and the plurality of third objects are ordered based at least in part on an order of user inputs associated with each of the plurality of second objects and the plurality of third objects.
(Previously presented) The system of Claim 2, the computer-executable instructions further cause the processor to perform steps comprising:

(Previously Presented) The system of Claim 5, wherein the objects of the second subset is different from objects of the first subsets. 
(Previously Presented) The system of Claim 2, wherein a relationship between the second object of the plurality of first objects and the subset of the plurality of third objects satisfies a validity criterion. 
(Currently Amended) A method comprising:
receiving a first input data associated with a selection of a first object from a plurality of first objects;
generating an ordered presentation comprising a plurality of second objects based at least in part on the selection of the first object;
selecting a first subset of the plurality of second objects for display via a graphical user interface;
transmitting the graphical user interface to a graphical processing component for display; 
receiving a second input data associated with a selection of a second object from the plurality of first objects;
in response to receiving the second input data and based at least in part on metadata associated with the first subset of the plurality of second objects
selecting a subset of the plurality of third objects for display via an updated graphical user interface; and
transmitting the updated graphical user interface to the graphical processing component for display.
(Previously Presented) The method of Claim 14, wherein the plurality of third objects are further identified based at least in part on previous selections of an object from the plurality of first objects.
(Previously Presented) The method of Claim 14, wherein the subset of the plurality of third objects are identified based at least in part on temporal proximity of events associated with the subset of the plurality of third objects. 
(Previously Presented) The method of Claim 14 further comprising:
receiving additional input data indicating a removal of a selected object of the plurality of second objects; and
facilitating a display of the plurality of second objects in the graphical user interface with the selected object removed by updating the plurality of second objects.
(Previously Presented) The method of Claim 11, wherein the plurality of second objects are displayed in a matrix comprising one or more rows and one or more columns.
(Previously Presented) The method of Claim 11, wherein the plurality of second objects and the plurality of third objects are displayed in a temporal order, and wherein the plurality of second objects and the plurality of third objects are ordered based at least in part on an order of user inputs associated with each of the plurality of second objects and the plurality of third objects.
(Currently Amended) A non-transitory computer storage storing one or more computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform steps of:
receiving a first input data associated with a selection of a first object from a plurality of first objects;
generating an ordered presentation comprising a plurality of second objects based at least in part on the selection of the first object;
selecting a first subset of the plurality of second objects for display via a graphical user interface;
transmitting the graphical user interface to a graphical processing component for display; 
receiving a second input data associated with a selection of a second object from the plurality of first objects;
in response to receiving the second input data and based at least in part on metadata associated with the first subset of the plurality of second objects
selecting a subset of the plurality of third objects for display via an updated graphical user interface; and








Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 2, 14 and 20 when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fail to clearly teach or fairly suggest the combination of the following limitations:
receiving a first input data associated with a selection of a first object from a plurality of first objects; generating an ordered presentation comprising a plurality of second objects based at least in part on the selection of the first object; selecting a first subset of the plurality of second objects for display via a graphical user interface; transmitting the graphical user interface to a graphical processing component for display; receiving a second input data associated with a selection of a second object from the plurality of first objects; in response to receiving the second input data and based at least in part on metadata associated with the first subset of the plurality of second objects, repopulating the ordered presentation with a plurality of third objects, wherein the plurality of third objects includes one or more objects of the plurality of second objects


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PEI YONG WENG/Primary Examiner, Art Unit 2179